Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 06/22/2022 in which claims 01 and 03-11 are pending ready for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shao (CN 206906244 U).
As to claim 1, Shao discloses a fluid medium monitoring apparatus comprising: (See Abstract; annotated Fig. 1 below)
a light source (4) configured to apply light; (See ¶0019; annotated Fig. 1 below)
a first collimator (5) configured to collimate light applied from the light source unit (4); (See ¶0019; annotated Fig. 1 below)
a flow cell (4) in which a fluid medium flows and light is allowed to absorb a wavelength of the fluid medium while proceeding in a moving direction of the fluid medium; and (See ¶0019, ¶0020; annotated Fig. 1 below)
a light detection (11) configured to detect a wavelength of the light passing through the flow cell (7). (See ¶0019, ¶0020; annotated Fig. 1 below)
wherein the light detector (11) includes: (See ¶0019, ¶0020; Fig. 1)
a second collimator (5) configured to collect the light passing through the flow cell; and (See ¶0019, ¶0020; annotated Fig. 1 below)
Both first and second collimator are labeled as 5. 
a charged-coupled device (CCD) configured to detect the plurality of wavelengths of light passing through the second collimator. (See ¶0019, ¶0020; annotated Fig. 1 below)

    PNG
    media_image1.png
    412
    524
    media_image1.png
    Greyscale


As to claim 5, Shao teaches the fluid medium monitoring apparatus, wherein the second collimator (5) collects parallel light passing through the flow cell (7) to the light detection unit (11). (See ¶0019, ¶0020; annotated Fig. 1 above)
As to claim 7, Shao teaches the fluid medium monitoring apparatus 
further comprising a diffraction slit configured to diffract the light while the light applied from the second collimator (5) passes therethrough; and (See ¶0019, ¶0020; annotated Fig. 1 above)
a wavelength selector (9) including a diffraction grating disposed between the diffraction slit and the charged-coupled device (11) to split light incident from the diffraction slit to the charged-coupled device in a spectrum manner; (See ¶0019, ¶0020; annotated Fig. 1 above)
As to claim 10, Shao teaches the fluid medium monitoring apparatus further comprising a first optical fiber (6) connected to the light source (4) and the first collimator (5) to form an optical path so that the light applied from the light source is applied to the first collimator; (See ¶0019, ¶0020; annotated Fig. 1 above)
As to claim 11, Shao teaches the fluid medium monitoring apparatus further comprising a second optical fiber configured to form an optical path so that light applied through the flow cell (7) is applied to the light detection (11). (See ¶0019, ¶0020; annotated Fig. 1 above)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Carlson (US 4,771,629 A).
As to claim 3, Shao teaches the fluid medium monitoring apparatus, wherein the light source (4) includes: (See ¶0008, ¶0019; annotated Fig. 1 above)
a light-emitting lamp (4) configured to apply light; and (See ¶0008, ¶0019; annotated Fig. 1 above)
Whereas lamp is defined as, “any of various devices furnishing heat, ultraviolet, or other radiation” (See www.dictionary.com). Therefore, the near infrared light source (4) is a lamp. 
Shao does not explicitly teach a convex lens unit configured to collect the light applied from the light-emitting lamp. 
However, Carlson does teach in an analogous art a convex lens unit configured to collect the light applied from the light-emitting lamp. (See Abstract Col 5 Lines 54-57; Fig. 1)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the apparatus of Shao a convex lens unit configured to collect the light applied from the light-emitting lamp. 
The advantage of this inclusion is to minimize alignment difficulties.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Ohtsuka (US 2010/0009458 A1).
As to claim 4, Shao teaches the fluid medium monitoring apparatus of claim 1, in which this claim depends on.
Shao does not explicitly teach wherein the first collimator unit makes angles of pieces of light, which has a predetermined angle incident from the light source unit, parallel.
However, Ohtsuka does teach in an analogous art teach wherein the first collimator unit (22) makes angles of pieces of light, which has a predetermined angle incident from the light source unit (21), parallel. (See Abstract ¶0116, ¶0129, ¶0231 ;Figs. 1).
Wherein the term “collimator unit” is met by the term “prism”.
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the apparatus of Shao wherein the first collimator unit makes angles of pieces of light, which has a predetermined angle incident from the light source unit, parallel.
The advantage of this inclusion is to accurately measure the sample under test. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Takahashi (US 2011/0284768 A1).
As to claim 6, Shao teaches the fluid medium monitoring apparatus of claim 1, in which this claim depends on.
Shao does not explicitly teach further comprising a noise reduction unit installed on the light detection unit to cool the light detection unit. 
However, Takahashi does teach in an analogous art further comprising a noise reduction unit (19a) installed on the light detection unit to cool the light detection unit. (See Abstract ¶0075, ¶0076, ¶0087; Fig. 1).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the apparatus of Shao further comprising a noise reduction unit installed on the light detection unit to cool the light detection unit. 
The advantage of this inclusion is to thereby enhance the accuracy of measurement by being cooled down 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Oda (US 2012/0262711 A1).
As to claim 8, Shao teaches the fluid medium monitoring apparatus of claim 7, in which these claim depends on.
Shao does not explicitly teach further comprising a detection wavelength adjuster configured to adjust a wavelength of light applied to the light detector by rotating the wavelength selector. 
However, Oda does teach in an analogous art further comprising a detection wavelength adjuster configured to adjust a wavelength of light applied to the light detector by rotating the wavelength selector. (See Abstract ¶0159, ¶0167; Fig. 10).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the apparatus of Shao further comprising a detection wavelength adjuster configured to adjust a wavelength of light applied to the light detector by rotating the wavelength selector. 
The advantage of this inclusion is so that the wavelength of the light passing through the slit and falling onto the detector varies over a wavelength range.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Oda (US 4,368,047).
As to claim 9, Shao discloses the fluid medium monitoring apparatus, in which this claim depends on.
Shao does not explicitly teach further comprising a wavelength selector disposed between the light source unit and the first collimator to split light incident from the light source in a spectrum manner. 
However, Andrade does teach in an analogous art further comprising a wavelength selection unit (12) disposed between the light source unit (11) and the first collimator unit (13) to split light incident from the light source unit in a spectrum manner. (See Abstract Col 4 Lines 12-17, Col 6 Lines 26-31 ;Fig. 1)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the apparatus of Shao further comprising a wavelength selection unit disposed between the light source unit and the first collimator unit to split light incident from the light source unit in a spectrum manner. 
The advantage of this inclusion is to accurately measure a sample under test at specific wavelengths. 

Response to Arguments
Applicant’s arguments filed 06/22/2022 with respect to claims 1 and 3-11 they have been considered but are moot because the arguments do not apply to the references as they are being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886